PER CURIAM.
| granted in part. This case is remanded to the district court for further proceedings. The district court is directed to appoint counsel to represent relator and to conduct an evidentiary hearing on his interrelated claims that he was constructively denied the representation of counsel when the trial court appointed counsel on the morning of trial to try the case on that day after relator’s retained counsel failed to appear, and that appointed counsel then rendered ineffective assistance by pressing relator to plead guilty to four felony counts. In all other respects, the application is denied.
VICTORY and CLARK, JJ., would deny.